Citation Nr: 0716960	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  05-08 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for claimed bilateral 
shoulder disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel





INTRODUCTION

The veteran had active military service from July 1970 to 
March 1975 with prior active service of 15 years, 10 months 
and 22 days.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 RO rating decision.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.   The veteran is competently diagnosed with osteoarthritis 
of the right shoulder, first diagnosed after discharge from 
service.  

3.  The veteran is competently diagnosed with rotator cuff 
tears in both shoulders.  

4.  The currently demonstrated bilateral shoulder conditions 
are shown as likely as not to be due injuries or other 
traumatic events that were related to the veteran's 
occupational duties during his extensive period of active 
service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
bilateral shoulder disability is due to injury that was 
incurred in his military service. 38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309(a) (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate both claims on 
appeal has been accomplished.  

In January 2004, prior to the rating decision on appeal, the 
RO sent the veteran a letter informing him that to establish 
entitlement to service connection the evidence must show 
three things: an injury in military service or a disease that 
began in or was made worse during military service, or an 
event in service causing injury or disease; a current 
physical or mental disability; and, a relationship between 
the current disability and an injury, disease or event in 
service.  The letter also asked for evidence showing that the 
bilateral shoulder condition had existed from military 
service until the present.  

The veteran had ample opportunity to respond before the 
issuance of the March 2004 rating decision on appeal.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims for service connection.  

The Board also finds that the letter cited above and a 
follow-on letter in March 2006 together satisfy the statutory 
and regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained that the claimant, and 
what evidence, if any, will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The January 2004 letter advised the veteran of the evidence 
that had been received by VA to date, and informed him that 
VA is responsible for getting copies of any other relevant 
Federal records that the veteran would like VA to consider, 
and that VA would make reasonable efforts to get copies of 
private medical records if authorized by the veteran to do 
so.  

The March 2006 reminded the veteran that VA is responsible 
for getting any Federal records that the veteran identifies, 
and that, while the claimant is responsible for getting any 
private records, VA will try to help if asked to do so.  The 
March 2006 letter also advised the veteran, "If you have any 
information or evidence that you have not previously told us 
about or given to us, and that information or evidence 
concerns your level of disability or when it began, please 
tell us or give us that information now."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  
 
The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded opportunity to submit such information 
and/or evidence.  

Following the issuance of the March 2006 letter, which 
completed the notice requirements of VCAA and cured any 
defects in prior notice letters, the veteran was afforded an 
opportunity to present information and/or evidence pertinent 
to the appeal before the issuance of the July 2006 
Supplemental Statement of the Case (SSOC).  

Neither in response to the documents cited hereinabove, nor 
at any other point during the pendency of this appeal, has 
the veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the veteran's status (the first Dingess 
element) is not at issue, and as explained above the January 
2004 letter advised the veteran of the second and third 
Dingess elements (existence of a current disorder and 
connection between the claimed disorder and the service-
connected disability).  

The March 2006 letter advised the veteran of the fourth and 
fifth Dingess elements (degree of disability and effective 
date pertaining to the disability).  There is accordingly no 
possibility of prejudice under Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA and 
private medical records have been associated with the claims 
file.  Neither the veteran nor his representative has 
identified, and the file does not otherwise indicate, that 
there are any other VA or non-VA medical providers having 
additional existing records that should be obtained before 
the claim is adjudicated.  

The veteran was advised of his right to a hearing before the 
RO's Decision Review Officer and/or before the Board, but he 
indicated that he does not want to testify in such a hearing 
prior to the Board's action.  

The veteran has not been afforded a VA examination.  However, 
VCAA does not require a VA medical examination unless the 
medical evidence of record is not adequate or sufficient for 
the appropriate legal action.  Glover v. West, 185 F.3d 1328, 
1332 (Fed. Cir. 1999).  

Given that the current diagnoses and symptoms of the claimed 
disorders are well-established in the existing record, and 
given that the veteran was discharged from service more that 
thirty years ago, the Board finds that a VA physical 
examination of the veteran at this point is not likely to 
produce any evidence relevant to the issue at hand.  Remands 
that would only result in imposing additional burdens on VA, 
with no benefit flowing to the claimant, are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim on appeal.  


II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered of disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
military service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The veteran contends that his current bilateral shoulder 
disorders were caused by undocumented stresses during 
service, including physical training and parachute jumping as 
an Air Force pararescue specialist.  

The veteran's service medical records (SMR) show treatment 
for multiple muscular contusions consequent to an ambulance 
accident in September 1955, although the shoulders are not 
mentioned specifically.  He had a contusion of the left 
shoulder in June 1963 that was treated with warm soaks.  In 
April 1965 the veteran was treated for a hard parachute 
landing with soreness in the substernal area and both thighs, 
but the shoulders are not mentioned.  

The reports of medical examination in October 1953 (Navy 
enlistment), August 1954, July 1958, July 1962, October 1962, 
July 1963, February 1964, November 1964, December 1965, 
December 1966, January 1968, August 1971, January 1973, and 
December 1974 (Air Force retirement) are of record, all of 
which reflect clinical evaluation of the upper extremities as 
"normal."

The veteran had a VA X-ray study of the right shoulder in 
October 1977, three years after his discharge from service, 
consequent to a provisional diagnosis of bursitis.  The X-ray 
study was negative for any abnormality.  

The veteran underwent an excision of a papilloma on the left 
shoulder in August 1985.  

The veteran had a physical examination at Beaufort Navy 
Hospital in February 1995 during which he reported having 
occasional right shoulder pain.  The clinician's impression 
was that of bursitis of the right shoulder.  He was examined 
again at the same facility in July 1993 and complained of 
some intermittent right shoulder pain, especially when 
playing golf; the clinician's impression was that of right 
shoulder pain probably bursitis. 

The veteran presented to Beaufort Navy Hospital in March 1996 
complaining of right shoulder pain, intermittent of 10 years 
duration.  The X-ray study of the right shoulder showed 
narrowing of the subacromial space suggestive of impingement 
syndrome.  

The veteran presented to Island Physical Therapy in April 
1996 complaining of right shoulder pain.  The therapist noted 
that the veteran had lived a very active life, including 
playing golf on the weekend and running in five marathons.  
The therapist's diagnosis was that of rhomboid inflammation 
and supraspinatus tendonitis on the right.  

An examination of the right shoulder at Beaufort Navy 
Hospital in November 1996 showed a tear in the rotator cuff 
tendon with evidence of hypertrophy.  An X-ray study at that 
facility in January 1997 was suggestive of impingement 
syndrome.

The veteran had surgery for arthroscopic debridement of the 
right glenohumeral joint at Beaufort Navy Hospital in 
September 1997.  The operative findings were mild-to-moderate 
degenerative joint disease (DJD) of the glenohumeral joint 
with patchy loss of cartilage, as well as rotator cuff tear 
and arthritis with DJD that had spread to the subacromial 
area.  

In February 1998 the veteran complained at Beaufort Navy 
Hospital of left shoulder pain.  The X-ray studies showed 
wearing of the glenoid and some spurring.   The clinician's 
impression was that of left shoulder capsulitis possibly due 
to DJD of the shoulder.  

The veteran presented to the VA clinic in December 2001 
complaining of pain in the right shoulder; the clinician 
noted previous rotator cuff surgery and continued arthritic 
pain.  

The veteran presented to the VA clinic in July 2002 
complaining of bilateral shoulder pain, reportedly chronic of 
four years duration; in November 2002 he complained of 
continuous bilateral shoulder pain.  

An X-ray study of the right shoulder by Low Country Medical 
Group in January 2003 showed glenohumeral arthritis and 
rotator cuff insufficiency.  

Magnetic resonance imaging (MRI) of the veteran's right 
shoulder by Beaufort Navy Hospital in September 2004 showed 
essentially end-stage right shoulder with evidence of a large 
full-thickness rotator cuff tear and muscle retraction 
involving the muscles and tendons.  

An MRI of the veteran's left shoulder by Southern Open MRI in 
October 2004 showed a rotator cuff tear with marked arthritic 
changes and cartilage thinning.  

An October 2004 letter by a private physician notes that the 
veteran had previous active duty and participated in 
activities that could potentially lead to degeneration of the 
shoulder joint over time.  

An October 2004 letter by another VA physician states that 
there is little doubt that repeated injuries had played some 
part in the veteran's current disabled status and that there 
must be some documentation thereof in the veteran's military 
record.  

A November 2004 letter by a non-VA physician states that the 
veteran's military service was the highest source of use of 
his shoulders and should be considered as a major 
contributing factor for the current shoulder arthritis, end 
stage rotator cuff problem and long-term shoulder disability.  

The veteran's file was reviewed by a VA physician in August 
2005 who noted that the service medical record did not give a 
very good idea of how much parachute jumping the veteran had 
done in service, but there was no evidence in the record of a 
shoulder injury during service.  There was also no evidence 
of the shoulder stresses or injuries, if any, the veteran had 
incurred after discharge from service.  The post-service 
record showed information related to current medical care, 
but no indication as to the chronicity of current symptoms or 
conditions.  

The VA reviewer stated that, given the minimal symptomatology 
and treatment documented during military service and the 
three decades that had transpired since discharge from 
service, it was much more likely that the current shoulder 
disorders were related to post-military strenuous use or 
trauma; i.e., it was less likely than not that the current 
disability was secondary to or a direct result of military 
service.  However, this opinion was speculative based on the 
absence of evidence during or after service.  

On review, the Board notes that the veteran has presented 
evidence of current disability of the right and left 
shoulders.  However, a veteran seeking disability benefits 
must establish not only the existence of a disability, but 
also an etiological connection between his military service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro 
v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

The Board has carefully considered the opinions that 
generally support an etiological connection between the 
demonstrated shoulder disability and his military service, as 
well as the opinion of the VA reviewer, which is against such 
a connection.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).

Rather, it is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  As true with any piece of evidence, 
the credibility and weight to be assigned to these opinions 
are within the province of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Based on its review of the entire record, the Board finds 
that the evidence is in relative equipoise in showing that 
current bilateral shoulder disability as likely as not is due 
to injuries that were sustained in connection with the 
veteran' duties during his extensive military service.  

The Board notes that a layperson is indeed competent to 
testify in regard to the onset and continuity of 
symptomatology, including pain.  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Falzone, op. cit., Caldwell v. Derwinski, 1 
Vet. App. 466 (1991).  His assertions referable to a 
continuity of symptoms since service provide significant 
support for the veteran's claim of service connection.  

The Board has also carefully considered a November 2004 
statement by the veteran's wife stating that she knew 
firsthand of the bumps and lumps that the veteran received in 
service.  She stated that it seemed unreal to her that the 
veteran's present existing conditions could not be related to 
the stress and abuse that his body had received in his 
military career field.  

By extending the benefit of the doubt to the veteran, the 
Board finds that service connection for the bilateral 
shoulder disability is warranted.  

In adjudicating this claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  





ORDER

Service connection for the bilateral shoulder disability is 
granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


